Title: To Thomas Jefferson from La Rouerie, 19 September 1788
From: La Rouërie, Armand Charles Tuffin, Marquis de (Col. Armand)
To: Jefferson, Thomas


          
            
              Sir
            
            Paris 19 7ber 1788
          
          Business of importance prevented me to answer sooner your letter of the 16th. and indeed it gives me pain to answer it at all, But I am forced to it By its contents part of which seem to me to be dropt reither inadvertently from your pen than from your heart or politicks, to which I am long ago accustomed to pay all the Justice and prise they do deserve.
          You say, Sir, that you have nothing to do in the money’s department and that it is to Mr. grand that we must make application for the arrears due to us By Congress; indeed you know that application has often time Been made to him as the Banker of Congress, But we could never Consider him under any other character.
          Surely if we were to Consider our notes from the united States of north america as a security of funds placed By their representatives on Mr. grand with his Consent and our own, we would have no right to apply to Congress or to their envoy in france, even in case of a total Bankruptcy on the part of Mr. grand, But we would fall on him and take the Benefit of the law against him.
          
          We would have a right to the same conduct, if the funds remaining in the hand of Congress, they had made with our Consent and that of Mr. grand, a contract with him to pay us the interest of thoses funds.
          But neither of thoses Cases is our—Congress owe us money, the debt is a debt of honour and Justice; they pass a contract with us which is a security from them to us for the debt and the ponctual payment of the interest. The part in thoses contract, which concern Mr. grand, is nothing else But Bills of exchange drawn on him By Congress for Certain sums which are to be pay’d to us every first day of January, we present thoses Bills when they are due, Mr. Grand refuse to pay them; how shall we and the whole world call this, without doubt a plain protest of the Bills drawn By Congress: to whom must we direct our complaints of having been deceived; for a bill of exchange which is to be protested is a deceit, leat it be drawn By private men or governments, the diferences is only in the concequences, But the same words Belong to the same things and even the most academical education cannot save a man to Confess the truth of the assertion. Then we must direct our complaints not to a Board of treasury who never answer and never pay, is first unpolite and afterwards unjust, not directly to Congress who is much too far to receive them and do Justice the 2d. day of January when we are not payed the first, but to those who represent that honorable body in france, while there are any, and it will Be impossible, unless you have positive orders from Congress not to midle in the engagement they have contracted with us, to persuad our nation and any other, that it is not on you that we must call on the occasion; if you have such an order, Sir, it will Be necessary and candid to render it publick, then the correspondence may cease with you and take an other course; But if you have not such order, the correspondence must Continue untill we are payed.—There are two ways of corresponding, Sir, one which patience dictated By my respect for the representatives of north america, my love for that country, politeness towards you personnaly and regard for your station, had prescribed to me; when that one cease, there remain another of a more publick nature which indeed is as much against my inclination as against any in the world, But which must however Be made use of as the last resource.—You are master of the choice, But certainly, Sir, our right to reclamation, complaint and payment, is to well supported By the conduct of the officers of Congress and by the disagreable and tiresome situation it put us under, for us to be silent. Permit  me Sir to assure you that while you shall be Considered in france as an envoy from the honorable the Congress, I shall apply to you, and I shall be allways happy to do it with that confidence and regard which your character inspire.
          I will pass tomorrow at Mr. grand, and give you an account of the reception I shall meet with. I have the honour to be Sir your most obedient servant,
          
            
              Armand de la Rouerie
            
          
        